DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16, 18-19, 22-23, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siino et al. (hereinafter Siino), Data and Commands Communication Protocol for Neuromorphic Platform Configuration.
Regarding Claim 1, Siino discloses a neural inference chip comprising: 
a plurality of neural cores interconnected by an on-chip network [“18 SpiNNaker Cores” §II.A ¶2]; 
a first on-chip memory for storing a neural network model, the first on-chip memory being directly connected to each of the plurality of cores by the on-chip network [“SRAM” Fig. 1; “SDRAM” Fig. 1]; and 
a second on-chip memory for storing input and output data, the second on-chip memory being directly connected to each of the plurality of cores by the on-chip network [“SRAM” Fig. 1; “SDRAM” Fig. 1].

Regarding Claim 2, Siino discloses the neural inference chip of claim 1.  Siino further discloses further comprising: 
at least one controller directly connected to the plurality of neural cores, the first on-chip memory, and the second on-chip memory [“Monitor Processor (MP), able to manage the entire node” §II.A ¶3]; and 
a third on-chip memory for storing controller instructions, the third on-chip memory being directly connected to the at least one controller [“Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions and 64kb for Data” §II.A ¶2].

Regarding Claim 3, Siino discloses the neural inference chip of claim 2.  Siino further discloses wherein the at least one controller is directly connected to the plurality of neural cores, the first on-chip memory, and the second on-chip memory via the on-chip network [“SpiNNaker Chip” Fig. 1].

Regarding Claim 4, Siino discloses the neural inference chip of claim 1.  Siino further discloses wherein each of the plurality of neural cores further comprises: a local memory for storing a portion of the neural network model [“Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions and 64kb for Data” §II.A ¶2].

Regarding Claim 5, Siino discloses the neural inference chip of claim 1.  Siino further discloses wherein each of the plurality of neural cores further comprises: a local memory for storing a portion of the input and output data [“Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions and 64kb for Data” §II.A ¶2].

Regarding Claim 6, Siino discloses the neural inference chip of claim 1.  Siino further discloses wherein each of the plurality of neural cores further comprises: a local memory for storing controller instructions [“Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions” §II.A ¶2].

Regarding Claim 7, Siino discloses the neural inference chip of claim 1.  Siino further discloses wherein each of the plurality of neural cores further comprises: a local controller [“Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions” §II.A ¶2].

Regarding Claim 8, Siino discloses the neural inference chip of claim 1.  Siino further discloses wherein the plurality of neural cores forms an array [“SoC” §II.A ¶2; Fig. 1].

Regarding Claim 9, Siino discloses the neural inference chip of claim 8.  Siino further discloses wherein each of the plurality of cores is connected to adjacent cores within the array by the on-chip network [“SoC” §II.A ¶2; Fig. 1].

Regarding Claim 10, Siino discloses a neural inference chip comprising: 
an array of one or more neural cores [“18 SpiNNaker Cores” §II.A ¶2];  
a first memory for storing a neural network model [“SRAM” or “SDRAM”  Fig. 1]; 
a second memory for storing input and output data [“SDRAM” or “SRAM” Fig. 1]; 
a third memory for storing transient data [“64kb for Data” §II.A ¶2]; 
a fourth memory for storing controller instructions [“32kb for Instructions” §II.A ¶2]; and 
at least one on-chip network [“SoC” §II.A ¶2; Fig. 1],
wherein the neural network model comprises one or more interconnected processing layers adapted to transform input data into output data [“Spiking Neuron Networks (SSNs)” §II.A ¶1], each neural core of the array is adapted to directly communicate intermediate data to other neural cores of the array via the at least one on-chip network [“the spikes are represented by packets and transmitted through the network” §II.A ¶1], the neural inference chip is adapted to execute the controller instructions to control transformation operations applied by the array of one or more neural cores and to direct flow of data between the array of one or more neural cores and the memories [“Monitor Processor (MP), able to manage the entire node” §II.A ¶3; “Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions and 64kb for Data” §II.A ¶2], wherein the first, the second, the third, and the fourth memories are directly connected to the array of one or more neural cores by the at least one on-chip network [Fig. 1].

Regarding Claim 11, Siino discloses the neural inference chip of claim 10.  Siino further discloses wherein each of the neural cores comprises at least a local portion of the first memory, the second memory, the third memory, or the fourth memory [“Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions and 64kb for Data” §II.A ¶2].

Regarding Claim 12, Siino discloses the neural inference chip of claim 10.  Siino further discloses wherein the first memory, the second memory, the third memory, or the fourth memory is distributed among the neural cores [“Each SpiNNaker Core…equipped with two Tightly Coupled Memories: 32kb for Instructions and 64kb for Data” §II.A ¶2].

Regarding Claim 13, Siino discloses the neural inference chip of claim 10.  Siino further discloses wherein the first memory, the second memory, the third memory, or the fourth memory comprise portions local to the neural cores and a centralized portion [“32kb for Instructions and 64kb for Data” §II.A ¶2; “SRAM” Fig. 1; “SDRAM” Fig. 1].

Regarding Claim 14, Siino discloses the neural inference chip of claim 10.  Siino further discloses wherein the controller instructions are executed by one or more controller [“Monitor Processor (MP), able to manage the entire node” §II.A ¶3].

Regarding Claim 16, Siino discloses the neural inference chip of claim 14.  Siino further discloses further comprising a centralized controller [“Monitor Processor (MP), able to manage the entire node” §II.A ¶3].

Regarding Claim 18, Siino discloses the neural inference chip of claim 10.  Siino further discloses wherein the at least one on-chip network is adapted to: 
distribute the neural network model from the first memory to the neural cores [Fig. 1]; 
distribute the controller instructions from the fourth memory to the neural cores [“Monitor Processor (MP), able to manage the entire node” §II.A ¶3; Fig. 1]; 
distribute input data to the neural cores [“packets and transmitted through the network” §II.A ¶1; Fig. 1]; and 
aggregate output data from the neural cores [“packets and transmitted through the network” §II.A ¶1; Fig. 1].

Regarding Claim 19, Siino discloses the neural inference chip of claim 14.  Siino further discloses wherein the controller is programmable according to an instruction set [“32kb for Instructions” §II.A ¶2; Fig. 1].

Regarding Claim 22, Siino discloses the neural inference chip of claim 10.  Siino further discloses wherein the first memory, second memory, third memory, or fourth memory is updated online, during inference [“When a neuron generates a spike, the spike travels to other neurons and increases or decreases their potentials in accordance with the weight of the link (synapses).” §II ¶2].

Regarding Claim 23, Siino discloses the neural inference chip of claim 10.  Siino further discloses wherein: the first memory and second memories are configured offline, in advance of inference [“When executed, this program starts to run the DSCommands that it finds in the SDRAM” §II.D ¶5].

Regarding Claim 26, Siino discloses the neural inference chip of claim 10.  Siino further discloses adapted to: reconfigure the neural cores online by loading neural network parameters from the first memory to the neural cores [“increases or decreases their potentials in accordance with the weight of the link (synapses).” §II ¶2].

Regarding Claim 27, Siino discloses the neural inference chip of claim 10.  Siino further discloses adapted to: reconfigure input to the neural cores online by loading data from the third on-chip memory for the transient data from intermediate processing layers of the neural network model [“When a neuron generates a spike, the spike travels to other neurons and increases or decreases their potentials in accordance with the weight of the link (synapses).” §II ¶2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 20, 24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siino in view of Khan et al. (hereinafter Khan) SpiNNaker: Mapping Neural Networks onto a Massively-Parallel Chip Multiprocessor.
Regarding Claim 15, Siino discloses the neural inference chip of claim 14.
However, Siino fails to explicitly disclose wherein each of the neural cores comprises a local controller.
Khan discloses wherein each of the neural cores comprises a local controller [“Each processing core is provided with other peripherals such as…Interrupt Controller, Communication Controller, and a DMA Controller” §II ¶1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Siino and Khan before him before the effective filing date of the claimed invention, to modify the chip with a plurality of cores of Siino to incorporate local controllers of Khan.
Given the advantage of controlling each core efficiently for faster or efficient processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 17, Siino discloses the neural inference chip of claim 14.  Siino further discloses further comprising a centralized controller [“Monitor Processor (MP), able to manage the entire node” §II.A ¶3].
However, Siino fails to explicitly disclose wherein each of the neural cores comprises a local controller.
Khan discloses wherein each of the neural cores comprises a local controller [“Each processing core is provided with other peripherals such as…Interrupt Controller, Communication Controller, and a DMA Controller” §II ¶1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Siino and Khan before him before the effective filing date of the claimed invention, to modify the chip with a plurality of cores of Siino to incorporate local controllers of Khan.
Given the advantage of controlling each core efficiently for faster or efficient processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 20, Siino and Khan disclose the neural inference chip of claim 17.  Siino further discloses wherein the centralized controller is adapted to execute chip-level instructions [“Monitor Processor (MP), able to manage the entire node” §II.A ¶3].
However, Siino fails to explicitly disclose the local controllers are adapted to execute core-level instructions.
Khan discloses the local controllers are adapted to execute core-level instructions [“Each processing core is provided with other peripherals such as…Interrupt Controller, Communication Controller, and a DMA Controller” §II ¶1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Siino and Khan before him before the effective filing date of the claimed invention, to modify the chip with a plurality of cores of Siino to incorporate local controllers of Khan.
Given the advantage of controlling each core efficiently for faster or efficient processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 24, Siino discloses the neural inference chip of claim 10.
However, Siino fails to explicitly disclose adapted to: reconfigure online by modifying the neural network model in the first memory.
Khan discloses adapted to: reconfigure online by modifying the neural network model in the first memory [“run-time reconfigurable” pg. 2852, col. 1, lines 10-11].
It would have been obvious to one having ordinary skill in the art, having the teachings of Siino and Khan before him before the effective filing date of the claimed invention, to modify the combination to incorporate run-time reconfigurability of Khan.
Given the advantage of adaptation to ensure functioning if a component ceases functioning, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 28, Siino discloses a method of operating a neural inference chip, the method comprising: 
writing input data [“the spikes are represented by packets and transmitted through the network” §II.A ¶1] to a second memory of the neural inference chip [“packets are saved in the chip SDRAM” §II.D ¶4]; 
providing the input data from the second memory to a plurality of neural cores [“18 SpiNNaker Cores” §II.A ¶2] of the neural inference chip via at least one on-chip network [“SpiNNaker Chip” Fig. 1]; 
in a first memory of the neural inference chip [“SpiNNaker Chip” Fig. 1]: 
from the first memory directly to the plurality of neural cores via the at least one on-chip network [“SpiNNaker Chip” Fig. 1], 
providing a portion of instructions from a fourth memory [“32 kB for Instructions” §II.A ¶2] of the neural inference chip directly to the neural cores via the at least one on-chip network [“SpiNNaker Chip” Fig. 1], and 
transforming the input data into output data by the plurality of neural cores [“spiking neural networks” §II ¶1]; 
aggregating the output data from the plurality of neural cores [“a massively-parallel architecture” §II.A ¶1]; and 
writing the aggregated output data to the second memory [“the spikes are represented by packets and transmitted through the network” §II.A ¶1], wherein the first, the second, and the fourth memories are directly connected to the plurality of neural cores by the at least one on-chip network [“SpiNNaker Chip” Fig. 1].
However, Siino fails to explicitly disclose for each of a plurality of layers of a neural network defined by a neural network model 
providing a portion of the neural network model.
Khan discloses for each of a plurality of layers of a neural network defined by a neural network model [“an input layer, an output layer and a number of hidden layers” §VI. B ¶1; Fig. 5]
providing a portion of the neural network model [“sufficient to implement a fascicle (group of neurons with associated inputs and outputs) of about 1000 simple spiking neurons” §II ¶1].
It would have been obvious to one having ordinary skill in the art, having the teachings of Siino and Khan before him before the effective filing date of the claimed invention, to modify the method of Siino to incorporate the explicit recitation concerning neural networks structure of Khan.
Given the advantage of parallelism in order to calculate the neural network faster, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 29, Siino and Khan disclose the method of claim 28.  Siino further discloses further comprising communicating intermediate results among the plurality of neural cores [“the spikes are represented by packets and transmitted through the network” §II.A ¶1].

Regarding Claim 30, Siino and Khan disclose the method of claim 28.  Siino further discloses further comprising: reading the aggregated output data from the second memory by a host of the neural inference chip [“SpiNNaker Board” Fig. 1].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siino and Khan, further in view of Walker et al. (hereinafter Walker) U.S. Patent Application Publication 2006/0206238.
Regarding Claim 21, Siino and Khan disclose the neural inference chip of claim 17.
However, Siino fails to explicitly disclose wherein the centralized controller is adapted to distribute core-level instruction to the local controllers.
Walker discloses wherein the centralized controller is adapted to distribute core-level instruction to the local controllers [“the above mentioned smart bus permits the employment of a " distributed intelligence" model, wherein there are local controllers in each satellite peripheral in order to "hand off" many of the particularized control aspects to each local unit, rather than forcing the main controller 12 to handle all of these functions.” ¶96].
It would have been obvious to one having ordinary skill in the art, having the teachings of Siino, Khan, and Walker before him before the effective filing date of the claimed invention, to modify the combination to incorporate the distributed control of Walker.
Given the advantage of distributing the control for increased efficiency and speed, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siino and Khan, further in view of Bohn et al. (hereinafter Bohn), U.S. Patent Application Publication 2015/0324685.
Regarding Claim 25, Siino and Khan disclose the neural inference chip of claim 10.
However, Siino fails to explicitly disclose adapted to: reconfigure online by modifying the controller instructions in the fourth memory.
Bohn discloses adapted to: reconfigure online by modifying the controller instructions in the fourth memory [“This setting of attributes can be performed once, or the attributes may change over time if the neural network is configured for continuous learning. This allows the neural network to be reconfigured as desired via a controller.” ¶26].
It would have been obvious to one having ordinary skill in the art, having the teachings of Siino, Khan, and Bohn before him before the effective filing date of the claimed invention, to modify the combination to incorporate the explicit learning which permits reconfiguration while processing.
Given the advantage of learning which increases accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123